Citation Nr: 0530938	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The appeal is remanded to the Appeals Management Center in 
Washington, DC.  


REMAND

VA has a duty to provide notice of any information necessary 
to complete the claim, if it is incomplete.  38 C.F.R. 
§ 3.159(b)(2) (2005).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  


A review of the claims file does not reveal that the veteran 
was sent a notice letter that relates directly to the issue 
of entitlement to a total rating for compensation purposes 
based upon individual unemployability.  He was not informed 
as to how to substantiate his claim or as to what evidence he 
is to submit and what evidence VA will obtain.  

Additionally, the medical evidence of record documents the 
veteran has participated in VA vocational rehabilitation 
since March 2003.  Following a review of the claims file, the 
records pertaining to the veteran's vocational rehabilitation 
have not been associated with the claims file.  See Moore v. 
Gober, 10 Vet. App. 436 (1997).


Finally, the veteran argues that an examination is necessary.  
In the case of a claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the veteran's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although the 
record includes a January 2001 VA medical opinion addressing 
the effects of the veteran's nonservice-connected congestive 
heart failure on his employability, there is no competent 
opinion of record that adequately addresses the veteran's 
employability due to service-connected disabilities.  

Accordingly, this case is remanded for the following actions:

1.  The RO must comply with the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, as well as 
38 C.F.R. § 3.159 must be fully complied 
with and satisfied with regard to the 
issue of entitlement to a total rating for 
compensation purposes based upon 
individual unemployability.  The veteran 
should also be told of the information or 
evidence he needs to submit to 
substantiate his claim, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO must obtain and associate with 
the claims file the veteran's VA 
vocational rehabilitation training folder.

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to determine the effects of his 
service-connected disabilities (acne, 
epilepsy, left shoulder disability, right 
tibial fracture residuals, hyperplasia) on 
his ability to maintain employment 
consistent with his education and 
experience.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  The examiner must provide an 
opinion as to whether the veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for the opinions expressed must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

